Citation Nr: 1809411	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess in 30 percent for schizoaffective disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to February 1968 in the United States Army. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 


FINDING OF FACT

The Veteran's schizoaffective disorder symptoms have been productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for schizoaffective disorder have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9204 (prior to August 4, 2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017).

The Veteran's schizoaffective disorder is currently assigned a 30 percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9204.  He maintains that his disability warrants a higher rating. 

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV are for application.

The Veteran's schizoaffective disorder has been evaluated using the General Rating formula for Mental Disorders.  A 30 percent disability rating contemplates occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

In this case, service connection was granted in a July 1969 rating decision.  A 10 percent rating was assigned effective February 9, 1968.  In October 2010, the Veteran filed a claim for an increased rating.

During a December 2010 VA examination, the Veteran reported that he had no remission of symptoms since military service, but had not had any mental health treatment.  It was noted that he presented with a somewhat vague presentation of symptoms and that it was difficult to obtain detailed information.  He stated that he had auditory hallucinations, but indicated that he could not describe them.  He also stated that he had visual hallucinations, which consisted of shadows.  He indicated that he was constantly reading between the lines in conversations and misconstrued a lot of what was being said and became easily offended.  There were no ideas of reference, delusions, or overt paranoia.  There was no grossly disorganized thinking.  He reported having ongoing depression for over 20 years.  He stated that symptoms included passive suicide ideations, hopelessness, depressed mood, social withdrawal and isolation, lack of enjoyment, diminished appetite with weight fluctuations, insomnia and fragmented sleep, and flare-ups of anger. 

The examiner indicated that based on the limited information provided by the Veteran, there did not appear to be any marked deterioration in psychiatric symptoms.  Given the coexistence of thought disorder symptoms and depressive symptoms, the examiner assigned a diagnosis of schizoaffective disorder in place of the service-connected condition of schizophrenia.  

The Veteran stated that he has used alcohol on a consistent basis and the examiner noted that his use appeared somewhat higher than average.  The Veteran also stated that he worked as a carpenter most of his adult life and that he had difficulty getting along with people on the job.  He stopped working in 2008 and has been retired since that time.  He stated that he had been married to his wife for over 40 years and that the relationship had been "back and forth."  He stated that they had flare-ups of arguments/conflicts every couple of months, but had never separated or talked of divorce.  He indicated that they raised two children together and that he had a good relationship with them.  He reported no social contacts outside of his family and that he tended to isolate himself.  He stated that enjoyed walking in the park and going fishing, but those activates were limited depending on his interest and energy levels.  

On mental status examination, the Veteran was dressed casually with good hygiene and grooming.  There was no neglect in his appearance.  He was alert and showed adequate activity level.  He demonstrated fair eye contact.  He was responsive and alert, although vague.  Defensiveness was noted in his answers/ responses.  His attention was well-preserved.  Speech was monotone, mood was depressed, and range of affect was constricted.  He was logical in his thinking.  There was no grossly disorganized thinking.  There were no hallucinations evident and there was no paranoia or delusional thought observed, although he was somewhat suspicious.  He was oriented x3 and showed no distress.  He reported passive suicide thoughts but had no intentions or plans.  He denied having any thoughts, intentions, or plans to harm others.  Judgement was fair and his insight limited.  There were no short or long-term memory problems.  The diagnoses were schizoaffective disorder and alcohol abuse.  A GAF score of 49 was assigned.  

A May 2011 VA treatment record indicates that the Veteran denied experiencing symptoms of insomnia, anxiety, suicidal or homicidal ideation, self-destructive or assaultive ideation or behavior, panic attacks, hallucinations, delusions, or acute psychotic features.  The Veteran also denied experiencing such symptoms in July 2011, August 2011, February 2012, and October 2012.  In November 2012, the Veteran reported experiencing schizophrenic hallucinations, but stated that he had had such symptoms since he was in his 20s and managed them well.  He stated that he was not interested in mental health treatment.  It was also noted that the he had been happily married since 1969, had two adult children, and that his family was very supportive.  

In this case, the Veteran has described experiencing occasional occupational impairment, i.e., difficulty getting along with others, but has generally functioned satisfactorily with routine behavior, self-care, and conversation.  He reported experiencing hallucinations, but stated that he was able to manage them on his own without any mental health treatment.  He also denied experiencing such symptoms on multiple occasions.  Furthermore, there was also no evidence of impaired speech, impaired thinking, or impaired memory.  Although he reported experiencing passive suicidal ideation during the December 2010 VA examination, he denied such thoughts on several occasions during outpatient treatment.  There is evidence of depression, i.e., disturbances of motivation and mood, and some social isolation; however, he has been married for 46 years and has good relationships with is children.  

The lay and medical evidence does not show symptoms of flattened affect, impaired speech, panic attacks, difficulty understanding complex commands, impaired memory, impaired judgment, or impaired abstract thinking.  The evidence also does not show symptoms of similar severity, frequency, or duration.  As noted above, although the Veteran indicated that he had passive suicidal ideation (with no intent or plan), he denied having such thoughts on multiple occasions.  He also described experiencing depressed mood, low motivation/ energy, social isolation, and difficulty getting along with others.  However, the weight of the evidence does not indicate that the Veteran's symptoms have resulted in occupational and social impairment with reduced reliability and productivity.  

The Board acknowledges that the December 2010 VA examiner assigned a GAF score of 49; however, the basis for this is unclear.  A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  In this case, the Veteran has described experiencing occasional hallucinations, which he indicated he is able to manage without any mental health treatment.  On multiple occasions, he denied experiencing such symptoms.  He has described experiencing depression; however, he maintained employment for many years before retiring, has been married for over 46 years, has good relationships with his children, and describes his family as supportive.  The Board finds that the symptoms described are not indicative of serious symptoms nor have they resulted in serious impairment in social or occupational functioning.  

Weighing the evidence of record, the Board finds that the Veteran's schizoaffective disorder more closely approximates the schedular criteria for a 30 percent rating under the General Rating Formula for Mental Disorders.  The 30 percent disability criteria contemplates occasional difficulties in occupational and social functioning due to depressed mood and suspiciousness.  The frequency and severity of his symptoms do not more nearly reflect the criteria for a higher evaluation based on the schedule for rating mental disorders.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009).  Accordingly, entitlement to a rating in excess of 30 percent is not warranted.  


ORDER

Entitlement to a rating in excess of 30 percent for schizo-affective disorder is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


